IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                  No. 75048-8-1
                     Respondent,

           V.                                     DIVISION ONE

JERRY DEAN SMITH,                                • UNPUBLISHED OPINION                  :01
                                                                                  k/D

                     Appellant.                   FILED: May 15, 2017


       PER CURIAM — Jerry Dean Smith appeals from the judgment and sentence

entered after a jury found him guilty of three counts of possession of a controlled

substance and one count of unlawful possession of a firearm in the first degree.

Smith's court-appointed attorney has filed a motion to withdraw on the ground that

there is no basis for a good faith argument on review. Pursuant to State v. Theobald,

78 Wn.2d 184, 470 P.2d 188(1970), and Anders v. California, 386 U.S. 738, 18 L.

Ed. 2d 493,87 S. Ct. 1396 (1967), the motion to withdraw must:

      [1] be accompanied by a brief referring to anything in the record that
      might arguably support the appeal. [2] A copy of counsel's brief should
      be furnished the indigent and [3] time allowed him to raise any points
      that he chooses;[4]the court—not counsel--then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

State v. Theobald, 78 Wn.2d at 185 (quoting Anders v. California, 386 U.S. at 744).

       This procedure has been followed. Smith's counsel on appeal filed a brief with

the motion to withdraw. Smith was served with a copy of the brief and informed of

the right to file a statement of additional grounds for review. Smith did not file a

statement of additional grounds for review.
No. 75048-8-1/2


      The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

      1. Whether the search warrant failed to satisfy the particularity requirement of

the Fourth Amendment?

      2. Whether the trial court abused its discretion in failing to conduct an in-

camera examination of the confidential informant?

      3. Whether the trial court erred in admitting into evidence the holster found in

Smith's bedroom?

      4. Whether the trial court erred in admitting the controlled substance

evidence?

      5. Whether appellate costs should be awarded if Smith files a statement of

additional grounds for review and fails to prevail?

      The potential issues raised by counsel are wholly frivolous. Counsel's motion

to withdraw is granted and the appeal is dismissed.



                         For the court:




                                           2